      Case 2:17-cv-00822-JAM-AC Document 94 Filed 03/22/19 Page 1 of 8

 1   LYNNE C. HERMLE (STATE BAR NO. 99779)
     lchermle@orrick.com
 2   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 3   Menlo Park, CA 94025-1015
     Telephone:   650 614 7400
 4   Facsimile:   650 614 7401
 5   JULIE A. TOTTEN (STATE BAR NO. 166470)
     jatotten@orrick.com
 6   LEO MONIZ (STATE BAR NO. 285571)
     lmoniz@orrick.com
 7   ORRICK, HERRINGTON & SUTCLIFFE LLP
     400 Capitol Mall, Suite 3000
 8   Sacramento, CA 95814-4497
     Telephone:    916 447 9200
 9   Facsimile:    916 329 4900
10   Attorneys for Defendant
     GENENTECH, INC.
11
                                     UNITED STATES DISTRICT COURT
12
                                     EASTERN DISTRICT OF CALIFORNIA
13

14
     TIMOTHY PRUITT,                                  Case No. 2:17-CV-00822-JAM-AC
15
                        Plaintiff,                    DEFENDANT GENENTECH, INC.’S
16                                                    MOTION IN LIMINE NO. 1 TO
              v.                                      EXCLUDE EVIDENCE OF
17                                                    DISCRIMINATION COMPLAINTS
     GENENTECH, INC.; AND DOES 1                      AND INVESTIGATIONS THEREOF
18   THROUGH 10, INCLUSIVE,
                                                      Date:        April 1, 2019
19                      Defendants.                   Time:        9:00 a.m.
                                                      Courtroom:   6, 14th floor
20                                                    Judge:       Hon. John A. Mendez
21                                                    Date Action Filed: April 19, 2017
                                                      Trial Date: April 1, 2019
22

23

24

25

26

27

28
                                                              GENENTECH, INC.’S MOTION IN LIMINE NO. 1
                                                                     CASE NO. 2:17-CV-00822-JAM-AC
     4148-5294-1594.6
      Case 2:17-cv-00822-JAM-AC Document 94 Filed 03/22/19 Page 2 of 8

 1   I.       INTRODUCTION

 2            Plaintiff Timothy Pruitt had his chance to pursue his discrimination allegations. That time

 3   has passed, and Pruitt cannot surreptitiously re-litigate his discrimination claims by offering

 4   evidence of the details of his internal complaints or attacking the adequacy of Genentech’s

 5   investigations into those complaints. Pruitt’s only surviving claims are retaliation under the Fair

 6   Employment and Housing Act (“FEHA”), retaliation under California Labor Code section

 7   1102.5, and derivative wrongful termination in violation of public policy. These claims are

 8   premised on Pruitt’s allegation that Genentech terminated his employment because he complained

 9   to Employee Relations that he was being treated unfairly based on his race. See Compl. ¶¶ 50,

10   57, 89. While these claims require Pruitt to prove that he engaged in protected activity, as set

11   forth below, Genentech does not dispute that Pruitt’s discrimination complaints constitute

12   protected activity under FEHA, Labor Code section 1102.5, and derivative wrongful termination.

13   Consequently, evidence detailing the content of Pruitt’s discrimination complaints or concerning

14   Genentech’s investigations into those complaints has no bearing on whether Genentech

15   terminated Pruitt because he complained of discrimination. Thus, such evidence should be

16   excluded as irrelevant, prejudicial, and cumulative.

17   II.      RELEVANT PROCEDURAL AND FACTUAL BACKGROUND
              A.  The Court Granted Summary Judgment for Genentech on Discrimination,
18                Leaving Only Pruitt’s Retaliation Claims
19            Pruitt originally sought to assert a claim for racial discrimination under FEHA as well as
20   claims for retaliation under FEHA, retaliation under section 1102.5, and derivative wrongful
21   termination in violation of public policy (together, the “retaliation claims”). The Court has since
22   granted summary judgment in Genentech’s favor, dismissing Pruitt’s discrimination claim and
23   leaving only the retaliation claims at issue. ECF No. 75. The retaliation claims allege that
24   Genentech terminated Pruitt’s employment in July 2016 because Pruitt complained to Employee
25   Relations that he was being treated unfairly on the basis of race. See Compl. ¶¶ 50, 57, 89.
26            B.        Genentech Terminated Pruitt for Misconduct
27            At various times between 2012 and the end of Pruitt’s employment in July 2016, Pruitt
28   made complaints of unfair treatment and/or race discrimination—first against his then-supervisor
                                                                    GENENTECH, INC.’S MOTION IN LIMINE NO. 1
                                                      -2-
     4148-5294-1594.6                                                      CASE NO. 2:17-CV-00822-JAM-AC
      Case 2:17-cv-00822-JAM-AC Document 94 Filed 03/22/19 Page 3 of 8

 1   Dan Williams in 2012-2013, and subsequently against his next supervisor Steve Graeff in 2016—

 2   often after receiving performance feedback. Compl. ¶¶ 11-13, 24. Genentech investigated each

 3   of Pruitt’s complaints and found them to be unsubstantiated.

 4            In 2016, Genentech learned of two acts of misconduct by Pruitt. Genentech investigated

 5   and determined that (1) despite repeated prior counseling about accurately reporting his time

 6   worked, Pruitt reported his time as though he had worked a full eight hours on a day when he

 7   only worked less than four-and-a-half hours, and (2) Pruitt took a sandwich from the cafeteria

 8   without paying for it. Genentech terminated Pruitt’s employment on this basis in July 2016.

 9   Compl. ¶ 27. During this litigation, Pruitt has since admitted that he committed both underlying
10   acts for which Genentech terminated his employment (although he has now asserted various

11   excuses he did not provide at the time of his termination).

12   III.     GENENTECH AGREES THAT PRUITT ENGAGED IN PROTECTED ACTIVITY
13            Pruitt’s retaliation and derivative wrongful termination claims each require him to prove

14   that he engaged in protected activity. See Gov. Code § 12940(h); Labor Code § 1102.5(b)

15   (prohibiting retaliation for disclosing a violation of law to a person with authority over the

16   discloser, or to another employee who had authority to investigate, discover, or correct the

17   violation or noncompliance). Here, Pruitt alleges that he engaged in protected activity by

18   complaining to Genentech’s Employee Relations department that he was being discriminated

19   against based on his race.
20            As set forth in Genentech’s trial brief, Genentech agrees and does not dispute that Pruitt

21   engaged in protected activity as required for FEHA retaliation and that he disclosed an alleged

22   violation of law as required for his California Labor Code section 1102.5(b) retaliation claim, and

23   Pruitt should be compelled to accept Genentech’s stipulation to these facts. See, e.g., Holcomb v.

24   Aetna Life Ins. Co., 255 F.2d 577, 580 (10th Cir. 1958); see also United States v. Am. Tel. & Tel.

25   Co., 83 F.R.D. 323, 332 n.18 (D.D.C. 1979) (courts may compel a plaintiff to accept defendant’s

26   offer to stipulate to facts “concerning which there can be no real issue” because such stipulations

27   “simplify the issues and eliminate waste of time and money by avoiding unnecessary proof of

28   facts at the trial.”). Specifically, Genentech agrees to the following facts:

                                                                    GENENTECH, INC.’S MOTION IN LIMINE NO. 1
                                                      -3-
     4148-5294-1594.6                                                      CASE NO. 2:17-CV-00822-JAM-AC
      Case 2:17-cv-00822-JAM-AC Document 94 Filed 03/22/19 Page 4 of 8

 1            Pruitt complained to Employee Relations manager Karen Hall beginning in September

 2   2012 and to Employee Relations manager Julia Myers beginning in January 2013 that Pruitt’s

 3   then-supervisor, Dan Williams, was treating Pruitt unfairly and managing him differently than

 4   Williams managed other employees. In March 2013, Pruitt reported to ER employees Hall and/or

 5   Myers that he believed Williams was treating him differently based on his race and had retaliated

 6   against him for complaining about being treated differently by giving him a “Partially Met

 7   Expectations” rating on his performance evaluation for 2012 and denying him a raise, bonus, and

 8   stock award for his 2013 compensation.

 9            In January 2016, Pruitt complained to Hall about Pruitt’s new supervisor, Steve Graeff.
10   Employee Relations manager Joe Rodriguez investigated the complaints about Graeff between

11   May and July 2016. In June 2016, Pruitt again complained to Rodriguez that he believed Graeff

12   was discriminating against him based on his race.

13   IV.      ANALYSIS
14            Genentech agrees that Pruitt engaged in protected conduct, and therefore, evidence

15   recounting Pruitt’s discrimination complaints or the alleged conduct supposedly constituting

16   discrimination, as well as evidence of Genentech’s investigation into the alleged discrimination,

17   must be excluded. Not only is such evidence irrelevant to the issue at trial—whether Genentech

18   terminated Pruitt in retaliation for his complaint of discrimination—allowing it would be unfairly

19   prejudicial to Genentech, likely to confuse or mislead the jury, and cumulative.
20            A.        Evidence Detailing Pruitt’s Discrimination Complaints or Genentech’s
                        Investigation Is Irrelevant and Must Be Excluded Under Rule 402
21

22            Evidence concerning the details of Pruitt’s discrimination complaints, the underlying

23   conduct supposedly constituting discrimination, and Genentech’s investigation into Pruitt’s

24   complaints is not relevant to the claims or defenses at issue in this trial. The question for the jury

25   is simply whether Genentech retaliated against Pruitt for making these complaints—not whether

26   there was any truth to the complaints and not whether the complaints were sufficiently

27   investigated. Thus, evidence of the alleged discrimination and Genentech’s investigation into the

28   same is irrelevant and inadmissible. Fed. R. Evid. 401(a), (b); 402.

                                                                    GENENTECH, INC.’S MOTION IN LIMINE NO. 1
                                                      -4-
     4148-5294-1594.6                                                      CASE NO. 2:17-CV-00822-JAM-AC
      Case 2:17-cv-00822-JAM-AC Document 94 Filed 03/22/19 Page 5 of 8

 1            Numerous courts have recognized this under similar circumstances. For example, in

 2   Morris v. Washington Metropolitan Area Transit Authority, plaintiff brought discrimination and

 3   retaliation claims, as well as a claim that he was fired for exercising his First Amendment right to

 4   criticize his employer’s practice of race discrimination. 702 F.2d 1037, 1039 (D.C. Cir. 1983).

 5   Only the First Amendment claim went to trial. Id. at 1040. The plaintiff sought to offer evidence

 6   that he reasonably believed his discrimination complaints were true, which the court explained

 7   was “in essence a requirement that the plaintiff show his complaints to be speech falling within

 8   the protection of the First Amendment.” Id. at 1043. However, this was not in dispute because

 9   the defendant “had already stipulated to the fact that ‘the content of the plaintiff’s complaints or
10   alleged complaints regarding racial discrimination falls within the categories of speech protect by

11   the First Amendment.” Id. at 1043-44. Accordingly, the trial court excluded the evidence as

12   irrelevant. The D.C. Circuit affirmed this decision, reasoning that “the stipulations entered into

13   by the parties eliminated the need to adduce evidence on the question whether [the plaintiff’s]

14   speech was protected by the First Amendment. The purpose and effect of the stipulations was

15   precisely to pretermit any inquiry into whether Morris was justified in voicing his complaints.

16   The defendant stipulated that the speech was ‘protected,’ and this was sufficient to dispose of the

17   issue.” Id. at 1044 (emphasis added).

18            Likewise, in Mims v. Federal Express Corp., the Central District of California found that

19   evidence relating solely to the plaintiff’s dismissed discrimination claims was not relevant to the
20   remaining retaliation claim, and thus was inadmissible. No. CV 13-03947-AB (SSX), 2015 WL

21   12711651 (C.D. Cal. Jan. 15, 2015). The court explained:

22                      Evidence that a particular supervisor discriminated against African
                        Americans or women may be relevant to show ‘discriminatory
23                      intent’ or FedEx’s knowledge that its employees were
                        discriminating against and harassing individuals on the basis of
24                      their race or gender. But Mims’ claims do not hinge on a
                        ‘discriminatory intent’ or knowledge of discrimination—they hinge
25                      upon a retaliatory intent animated by Mims January 2012 internal
                        complaint.
26

27   Id. at *8 (emphasis added). “Evidence may be excluded ‘when its admission would lead to

28   litigation of collateral issues, thereby creating a side issue which might distract the jury from the

                                                                     GENENTECH, INC.’S MOTION IN LIMINE NO. 1
                                                       -5-
     4148-5294-1594.6                                                       CASE NO. 2:17-CV-00822-JAM-AC
      Case 2:17-cv-00822-JAM-AC Document 94 Filed 03/22/19 Page 6 of 8

 1   main issues.” Id. at *9 (quotations and citations omitted).

 2            Similarly, in Slaughter-Payne v. Shinseki, the court recognized that a plaintiff could not

 3   “referenc[e] or introduce[e] evidence relevant solely to her now-dismissed race discrimination

 4   claims.” No. CV-03-2300-PHX-ROS, 2011 WL 13141500, at *1 (D. Ariz. June 9, 2011), aff'd,

 5   522 F. App’x 409 (9th Cir. 2013). Thus, the court found that the plaintiff could not “refer to

 6   Defendant’s alleged failure to promote her based on her race,” because such evidence “is not

 7   relevant to the remaining retaliation claim.” Id. (emphasis added). The Ninth Circuit likewise

 8   observed in Smith v. Aufderheide that evidence “concerning the truth of the discriminatory acts of

 9   which [the plaintiff] complained” was properly excluded because it was not relevant to the
10   plaintiff’s retaliation claim. 371 F. App’x 825, 828 (9th Cir. 2010).

11            Here, neither the details of Pruitt’s complaints, the alleged conduct underlying the

12   complaints, nor Genentech’s investigation into Pruitt’s complaints has any tendency to make a

13   fact of consequence more or less probable than it would be without the evidence. Fed. R. Evid.

14   401. Because Genentech agrees that Pruitt engaged in protected activity for purposes of FEHA

15   and section 1102.5, any evidence of the details of Pruitt’s complaints, the alleged conduct

16   underlying the complaints, or the investigation into Pruitt’s complaints beyond the basic facts that

17   Pruitt complained to Employee Relations of race discrimination by Williams and then Graeff, the

18   dates of the complaints, the persons who investigated the complaints, and the ultimate outcome of

19   Genentech’s investigations is not relevant to whether Genentech retaliated against Pruitt and,
20   therefore, must be excluded. Fed. R. Evid. 401, 402.

21            B.        Even if This Evidence Were Relevant or Otherwise Admissible, It Must Be
                        Excluded Under Rule 403
22

23            Even if the Court finds this evidence is relevant or otherwise admissible, it should

24   nonetheless be excluded under Rule 403 because it is highly prejudicial to Genentech, would

25   confuse and mislead the jury, and would cause a significant waste of time. Fed. R. Evid. 403.

26   Numerous courts have recognized that even if evidence relating to a plaintiff’s dismissed

27   discrimination claims is otherwise admissible, it should be excluded for precisely these reasons.

28            For example, in Easley v. American Greetings Corp., the Eighth Circuit affirmed the

                                                                    GENENTECH, INC.’S MOTION IN LIMINE NO. 1
                                                      -6-
     4148-5294-1594.6                                                      CASE NO. 2:17-CV-00822-JAM-AC
      Case 2:17-cv-00822-JAM-AC Document 94 Filed 03/22/19 Page 7 of 8

 1   district court’s decision to exclude “specific testimony regarding [her former supervisor’s]

 2   harassment of [the plaintiff]” under Rule 403 because it would be needless cumulative evidence.

 3   158 F.3d 974, 976 (8th Cir. 1998). “[T]he jury was told generally of the sexual harassment, but

 4   the plaintiff was not permitted to go into a blow-by-blow account of Ward's misconduct. It was

 5   undisputed, and the jury was informed, that the plaintiff had been sexually harassed by her former

 6   supervisor . . . .” Id. Likewise, the court in Harvey v. District of Columbia accepted a

 7   defendant’s stipulation that the plaintiff’s activity was protected, and determined that, as a result

 8   of the stipulation, “the jury should be informed generally about the plaintiff’s prior allegations of

 9   sexual harassment, but not about the specific events underlying the same. Rule 403 of the
10   Federal Rules of Evidence mandates such a procedure. Thus, at trial, the jury shall be informed

11   of the nature of the plaintiff’s complaints—i.e., they were complaints about sexual harassment—

12   but not about the details underlying those complaints.” 949 F. Supp. 874, 876–77 (D.D.C. 1996).

13            Numerous other courts have reached the same conclusion. See, e.g., Perry v. Ala.

14   Alcoholic Bev. Control Bd., No. 2:11 CV 464, 2017 WL 8778820, at *2 (M.D. Ala. Nov. 16,

15   2017) (finding that “evidence of the basis for [the plaintiff’s] dismissed claims . . . could be

16   relevant to whether she had a good faith belief that discrimination occurred. But it also has the

17   potential to confuse the issues before the jury by inviting them to reconsider the merits of the

18   dismissed claims. In light of [the defendant’s] proposed stipulation, allowing [the plaintiff] to

19   present this evidence would be both unnecessary and unfairly prejudicial under Federal Rule of
20   Evidence 403. The Court therefore accepts [the defendant’s] stipulation as to . . . protected

21   conduct . . . and will instruct the jury accordingly.”); McCune v. Graco Children's Prod., Inc.,

22   No. 5:09-CV-107, 2011 WL 13217898, at *2 (E.D. Tex. Aug. 8, 2011) (where plaintiffs

23   stipulated to cause of accident, evidence of plaintiff’s “cell phone use prior to the collision would

24   be cumulative and would unfairly prejudice the [p]laintiffs. Accordingly, testimony and evidence

25   regarding any alleged cell phone use by Mrs. McCune, how distracting cell phone use is, how

26   Mrs. McCune was driving in the minutes and hours prior to the crash, or the reasons or

27   motivations that may have led to her being distracted is cumulative, prejudicial, and inadmissible

28   under Fed. R. Evid. 402 and 403.”); Finney v. Bibb Cty. Pub. Sch., No. 5:02-CV-468 (DF), 2005

                                                                    GENENTECH, INC.’S MOTION IN LIMINE NO. 1
                                                      -7-
     4148-5294-1594.6                                                      CASE NO. 2:17-CV-00822-JAM-AC
      Case 2:17-cv-00822-JAM-AC Document 94 Filed 03/22/19 Page 8 of 8

 1   WL 8165543, at *4 (M.D. Ga. Oct. 5, 2005) (accepting the defendant’s stipulation that the

 2   plaintiff’s EEOC complaints were protected activities and finding that evidence beyond the fact

 3   of the complaints “would be irrelevant to the current matter before the Court, could potentially

 4   constitute unfair prejudice against Defendant and thus should be excluded”).

 5   V.       CONCLUSION
 6            For the reasons set forth above, Genentech respectfully requests that the Court accept its

 7   proffered agreed facts, and pursuant to Federal Rules of Evidence 401, 402, and 403, exclude all

 8   evidence of the details of Pruitt’s complaints, the alleged conduct underlying the complaints, and

 9   Genentech’s investigation into Pruitt’s complaints beyond the basic facts that Pruitt complained
10   to Genentech’s Employee Relations department of race discrimination by Williams and then

11   Graeff, the dates of the complaints, the persons who investigated the complaints, and the ultimate

12   outcome.

13   Dated: March 22, 2019                               LYNNE C. HERMLE
                                                         JULIE A. TOTTEN
14                                                       LEO MONIZ
                                                         Orrick, Herrington & Sutcliffe LLP
15

16                                                       By:             /s/ Lynne C. Hermle
                                                                        LYNNE C. HERMLE
17                                                                     Attorneys for Defendant
                                                                         GENENTECH, INC.
18

19
20

21

22

23

24

25

26

27

28

                                                                    GENENTECH, INC.’S MOTION IN LIMINE NO. 1
                                                      -8-
     4148-5294-1594.6                                                      CASE NO. 2:17-CV-00822-JAM-AC
